DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Terminal Disclaimer
The terminal disclaimer filed on 07/28/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10797107 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-7 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a semiconductor memory device disposed over a substrate, comprising: the selector material layer includes a vertically extending portion that extends in a first direction perpendicular to a surface of the substrate and is disposed on the common electrode, and a plurality of flange portions that laterally protrude in a second direction parallel to the surface of the substrate from the vertically extending portion and is in contact with the plurality of memory material layers, respectively, in combination with the rest of claim limitations as claimed and defined by the Applicant.  In the reference of record Huo(USPGPUB DOCUMENT: 2013/0203227) discloses in Fig 1 & 2, see modified Fig 2 in office action, a semiconductor memory device disposed over a substrate (substrate)[0020,0040], comprising:
a common electrode(please see item labelled ‘common electrode BE’)[0063,0067];
a selector material layer(please see item labelled ‘metal barrier layer’) surrounding [0020] the common electrode(please see item labelled ‘common electrode BE’)[0063,0067]; and
a plurality of memory material layers(please see left/right items labelled ‘resistive material’ comprising phase-change)[0059,0069] disposed at different vertical levels and in contact with the selector material layer(please see item labelled ‘metal barrier layer’), respectively, wherein:
the selector material layer(please see item labelled ‘metal barrier layer’) is disposed between the common electrode(please see item labelled ‘common electrode BE’)[0063,0067] and the plurality of memory material layers(please see left/right items labelled ‘resistive material’ comprising phase-change)[0059,0069], but does disclose the relationship of the selector material layer includes a vertically extending portion that extends in a first direction perpendicular to a surface of the substrate and is disposed on the common electrode, and a plurality of flange portions that laterally protrude in a second direction parallel to the surface of the substrate from the vertically extending portion and is in contact with the plurality of memory material layers, respectively.  Therefore, it would not be obvious to make the semiconductor memory device as claimed.

Claims 8-16 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a semiconductor memory device, comprising: the common electrode is coupled to the drain of the FET via a conductive plug, in combination with the rest of claim limitations as claimed and defined by the Applicant.  In the reference of record Huo(USPGPUB DOCUMENT: 2013/0203227) discloses in Fig 1 & 2, see modified Fig 2 in office action, a semiconductor memory device, comprising:
a field effect transistor (FET)[0019,0056] disposed over a substrate (substrate)[0020,0040] and having a gate(please see item labelled ‘gate’)[0020,0065], a source(please see item labelled ‘source’)[0020,0065] and a drain(please see item labelled ‘selection transistor drain’)[0020,0065];
a common electrode(please see item labelled ‘common electrode BE’)[0063,0067] electrically connected to the drain(please see item labelled ‘selection transistor drain’)[0020,0065] of the FET;
a selector material layer(please see item labelled ‘metal barrier layer’) surrounding [0020] the common electrode(please see item labelled ‘common electrode BE’)[0063,0067];
a plurality of memory material layers(please see left/right items labelled ‘resistive material’ comprising phase-change)[0059,0069] in contact with the selector material layer(please see item labelled ‘metal barrier layer’), respectively;
an interlayer dielectric layer(SiO2 in Fig 7 & 11)[0066,0070] covering the common electrode(please see item labelled ‘common electrode BE’)[0063,0067] and the plurality of memory material layer; and
wherein: the selector material layer(please see item labelled ‘metal barrier layer’) is disposed between the common electrode(please see item labelled ‘common electrode BE’)[0063,0067] and the plurality of memory material layers(please see left/right items labelled ‘resistive material’ comprising phase-change)[0059,0069] but does disclose the common electrode is coupled to the drain of the FET via a conductive plug.  Therefore, it would not be obvious to make the semiconductor memory device as claimed.



Claims 17-20 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a semiconductor memory device disposed over a substrate, comprising: the plurality of selector material layers are vertically separated by dielectric layers, respectively, and the common electrode is in direct contact with one of the dielectric layers disposed between adjacent two of the plurality of selector material layers, in combination with the rest of claim limitations as claimed and defined by the Applicant.  In the reference of record Huo(USPGPUB DOCUMENT: 2013/0203227) discloses in Fig 1 & 2, see modified Fig 2 in office action, a semiconductor memory device disposed over a substrate (substrate)[0020,0040], comprising:
a common electrode(please see item labelled ‘common electrode BE’)[0063,0067];
a plurality of selector material layer(please see item labelled ‘metal barrier layer’)s disposed at different vertical levels and separated from each other, each of the plurality of selector material layer(please see item labelled ‘metal barrier layer’)s surrounding [0020] the common electrode(please see item labelled ‘common electrode BE’)[0063,0067]; and
a plurality of memory material layers(please see left/right items labelled ‘resistive material’ comprising phase-change)[0059,0069] disposed at different vertical levels and in contact with a corresponding one of the plurality of selector material layer(please see item labelled ‘metal barrier layer’)s, wherein:
the selector material layer(please see item labelled ‘metal barrier layer’) is disposed between the common electrode(please see item labelled ‘common electrode BE’)[0063,0067] and the plurality of memory material layers(please see left/right items labelled ‘resistive material’ comprising phase-change)[0059,0069] but does disclose the relationship of the plurality of selector material layers are vertically separated by dielectric layers, respectively, and the common electrode is in direct contact with one of the dielectric layers disposed between adjacent two of the plurality of selector material layers.  Therefore, it would not be obvious to make the semiconductor memory device as claimed.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA D VALENZUELA whose telephone number is (571)272-9242. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICIA D VALENZUELA/Primary Examiner, Art Unit 2819